Citation Nr: 0021662	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to July 
1968.   The appellant seeks service connection for the cause 
of the veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant seeks service connection for the cause of the 
veteran's death.  She avers that the veteran had post-
traumatic stress disorder (PTSD) as a result of his combat 
service in Vietnam, which caused him to abuse drugs and 
ultimately die in February 1990 of cocaine intoxication.

The veteran's service medical records are silent or negative 
for any psychiatric or drug abuse disorder.  In May 1968, the 
veteran sustained a shrapnel wound in the upper left arm 
during a rocket attack.  During his July 1968 discharge 
examination, the clinical evaluation, to include a 
psychiatric clinical evaluation, was normal, with the 
exception of identifying scars and body marks.

The veteran's February 1990 Certificate of Death indicates 
that the immediate cause of death was cocaine intoxication.  
Coronary atherosclerosis is listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause of death.

At the time of his death, the veteran was service connected 
for a scar of the left upper arm, incurred as a result of a 
shell fragment wound received in Vietnam;  a residual scar 
due to an inservice laceration wound of the left thumb;  and 
a residual scar due to an inservice perforation of the left 
tympanic membrane.  Each of these disabilities was rated as 
noncompensably (0 percent) disabling.

In a June 1998 letter to the RO, the veteran's daughter 
asserted that he had PTSD, leading to his drug abuse and 
death.  She contended that the military put him in a position 
with access to drugs that caused his addiction, and that the 
addiction took his life.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the appellant has not presented a well-grounded claim, her 
appeal on the pertinent issues must fail and there is no duty 
to assist her further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

The record demonstrates that the veteran had combat service 
in Vietnam, and received a shrapnel wound during a rocket 
attack.  The Board acknowledges the assertions of the 
appellant and her daughter that the cocaine intoxication that 
resulted in the veteran's death was a result of PTSD, which 
in turn was a result of the veteran's combat experiences in 
Vietnam.  However, competent medical evidence to this effect 
would be required to well ground the appellant's claim.  The 
appellant and her daughter, as lay persons, are not competent 
to provide medical opinions, and their assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);  Velez;  Grottveit.  

The medical evidence shows that the veteran died in February 
1990 of cocaine intoxication, and that coronary 
atherosclerosis also contributed to his death.  As noted 
above, he was at the time of death service connected for a 
scar of the left upper arm, incurred as a result of a shell 
fragment wound received in Vietnam;  a residual scar due to 
an inservice laceration wound of the left thumb;  and a 
residual scar due to an inservice perforation of the left 
tympanic membrane.  There is no medical evidence linking any 
service-connected condition to the cause of the veteran's 
death, nor is there any medical evidence linking cocaine 
intoxication or coronary atherosclerosis to any disease or 
injury incurred inservice.  Accordingly, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.  Epps.

The Board acknowledges that the last time the appellant was 
successfully contacted by the RO at her address appears to 
have been in May 1997 -- she responded to a May 1997 
statement of the case in a January 1998 Form 9.  There is 
also a May 1998 statement from the appellant requesting an 
extension of time to obtain supportive evidence, but judging 
from mail returned to the RO as undeliverable, it appears 
that she was notified through her representative of the RO 
letter to which she was responding.  The RO has 
unsuccessfully attempted to contact her using at least three 
different mailing addresses.  The RO has contacted the 
appellant's representative in an effort to find an address at 
which she can be reached, but to no avail.  As a result, she 
has not received supplemental statements of the case and 
letters notifying her that additional medical evidence would 
be required to successfully support her claim for service 
connection for the cause of the veteran's death.  The Board 
is satisfied that the RO has made reasonable efforts to 
contact the appellant, and finds that a remand for the 
purpose of providing the appellant with a supplemental 
statement of the case and notifying her of the evidence 
required to well ground her claim is not warranted because it 
would likely be futile.



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

